TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-15-00294-CV



                        Manor Independent School District, Appellant

                                                v.

                                   Deydra Steans, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
        NO. D-1-GN-13-000241, HONORABLE TIM SULAK, JUDGE PRESIDING



                                             ORDER


PER CURIAM

               Appellant Manor Independent School District has filed a notice of an interlocutory

appeal and a motion for emergency stay. See Tex. R. App. P. 25.1, 28.1, 29.5; see also Tex. Civ.

Prac. & Rem. Code § 51.014(a)(8) (allowing interlocutory appeal from grant or denial of plea to

jurisdiction filed by governmental unit). We grant the motion for emergency relief and temporarily

stay the jury trial of the underlying case, which is currently scheduled for May 18, 2015, pending

further order of this Court. See Tex. R. App. P. 29.3. The Court orders the appellee Deydra Steans

to file a response to the motion for emergency stay on or before May 26, 2015.

               It is ordered May 15, 2015.



Before Justices Puryear, Pemberton, and Bourland